Citation Nr: 0638296	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  99-22 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This matter was previously denied by the Board in a decision 
dated in July 2003.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an Order dated in August 2004, the 
Court vacated the Board's July 2003 decision and remanded 
this matter to the Board for action consistent with the joint 
motion of the parties.

In January 2005, the Board remanded this issue to the 
originating agency for further development.  The requested 
development having been accomplished, the case has since been 
returned to the Board for further appellate action.

The Board notes that the veteran failed to report, without 
explanation, for a Board hearing scheduled to be conducted in 
October 2006.  He has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2006).  


FINDING OF FACT

Multiple sclerosis became manifest to a compensable degree 
within seven years of separation. 




CONCLUSION OF LAW

Multiple sclerosis is presumed to have been incurred as a 
result of active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for multiple 
sclerosis.  The Board will initially set out the pertinent 
law and regulations and will then discuss their application 
to the facts and evidence.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from date of discharge or release from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking service connection for multiple 
sclerosis on the basis that it is a chronic disease that 
became manifest to a compensable degree within the seven-year 
presumptive period after separation from service.  For 
reasons that will be discussed in detail below, the Board 
finds that an allowance of the appeal is warranted.

The veteran was discharged from active duty in November 1969.  
The veteran first sought treatment for symptomatology later 
associated with a diagnosis of multiple sclerosis in January 
1977.  Thus, the first objective evidence of the disease 
appears in the medical record seven years and two months 
after discharge.  However, the veteran, his sister and two 
brothers have all stated that they observed symptoms similar 
to those reported in January 1977 dating back as early as 
1974, well within the presumptive period.  Those statements 
are consistent with one another; they are competent evidence 
with respect to the symptomatology observed; and they are 
deemed credible by the Board.  However, as lay statements, 
they are not competent evidence of a diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board acknowledges that a diagnosis of multiple sclerosis 
was in doubt or at least questioned for most of the period of 
the veteran's claim.  However, it has been suggested as a 
possible explanation for the veteran's symptoms since at 
least 1978.  Moreover, the applicable regulations do not 
require a definitive diagnosis of the purported chronic 
disease within the presumptive period.  They require only 
that there be shown by "acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis."  See 38 C.F.R. § 3.307(c).  The factual basis 
may be established by medical evidence, competent lay 
evidence or both.  See 38 C.F.R. § 3.307(b). 

In the veteran's case, the medical evidence shows a 
consistent pattern of complaint and treatment for 
symptomatology ultimately associated with a diagnosis of 
multiple sclerosis dating back to January 1977, and the lay 
evidence noted above establishes such symptomatology dating 
back to 1974.  Most significant, the Board notes that the 
veteran's private physician, A.C. Broughton, M.D., submitted 
a letter in June 1997 attesting to having seen the veteran in 
1975 with complaints of dizziness, headaches and blurred 
vision.  It was the opinion of Dr. Broughton that the veteran 
had multiple sclerosis prior to 1977.  Dr. Broughton also 
submitted a letter in November 1996, stating that the 
symptoms experienced by the veteran in 1975 and 1976 led up 
to the diagnosis of multiple sclerosis in 1977. 

While Dr. Broughton has since retired and his medical records 
were not available, his recollection of the veteran's 
symptoms is completely consistent with the lay accounts, and 
his opinion is competent evidence that the veteran had 
multiple sclerosis within the presumptive period.

The veteran was afforded a VA examination in March 1998.  The 
examiner diagnosed probable multiple sclerosis, but opined 
that it was impossible to clearly document whether "these 
conditions" manifested themselves within the presumptive 
period.  He specifically noted the opinion of Dr. Broughton 
and found that it was impossible 20 years after the fact to 
determine what the veteran's diagnosis was as opposed to just 
listing symptoms.  While the Board concedes that there is no 
contemporaneous evidence of symptomatology within the 
presumptive period, Dr. Broughton and the veteran's siblings 
have stated that they observed such symptomatology.  The 
Board accepts these accounts as establishing that "these 
conditions" (as opposed to a diagnosis) did manifest 
themselves within the presumptive period.  

With respect to the March 1998 examiner's conclusion that a 
date of onset of multiple sclerosis cannot be determined so 
many years after the fact, the veteran was afforded a VA 
examination in April 2005 in an attempt to resolve this 
question as well as any diagnostic doubt surrounding the 
claim.  The examiner, a neurologist, found that it was at 
least as likely as not that the veteran currently has 
multiple sclerosis, and that atypical multiple sclerosis was 
the best diagnosis.  He further concluded in a May 2005 
addendum opinion, based on a review of the record and the 
veteran's statements with respect to onset of symptoms, that 
the veteran's multiple sclerosis began six years after the 
end of his military service.  As stated above, the Board 
accepts the veteran's account with respect to onset of 
symptoms as credible.  

Although the March 1998 examiner did not believe that a date 
of onset of multiple sclerosis could be determined in this 
case, the April 2005 examiner and Dr. Broughton have both 
concluded that the veteran's multiple sclerosis was 
manifested within seven years of his discharge from active 
duty.  In addition, although the April 2005 examiner's 
opinion was admittedly based on the veteran's description of 
his symptoms, the Board accepts his account as accurate.  
Moreover, Dr. Broughton's opinion was based on his own 
observation of the veteran's symptoms.  The Board finds these 
opinions to be persuasive on the question of the date of 
onset of the disease.

While it is a matter of debate as to when a "definite" 
diagnosis was ultimately reached, and whether that was 
accomplished without "unreasonable time lapse," the Board 
notes that there were unqualified diagnoses of multiple 
sclerosis of record as early as July 1978.  Those diagnoses 
were questioned by VA adjudicators and by other medical 
professionals; however, the Board believes that the fact that 
there is disagreement among medical professionals does not 
render a particular diagnosis as indefinite or inconclusive.  
Even assuming that the April 2005 opinion constitutes the 
first definite diagnosis, in light of the extensive 
evidentiary development and adjudicative action over the 10 
years since the veteran filed his claim, the Board is 
reluctant to characterize the time lapse in reaching such a 
definite diagnosis as unreasonable.  

In sum, the evidence establishes that the veteran's multiple 
sclerosis was manifested within the seven year presumptive 
period following his discharge from active duty.  This leaves 
the matter of whether the disease became manifest to a degree 
of 10 percent or more during that period.  The disability 
ratings for multiple sclerosis are set out under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8018.  That code establishes a 
single 30 percent rating as the minimum rating.  Therefore, 
the Board concludes that the disorder was manifested to a 
compensable degree within the presumptive period.  In 
addition, the Board sees no basis for rebutting the 
presumption that the disorder was incurred in or aggravated 
by active duty.  

Accordingly, the Board finds that service connection for 
multiple sclerosis is in order.


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


